PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/245,855
Filing Date: 4 Apr 2014
Appellant(s): Shaffer et al.



__________________
Kristen Gruber Reif
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 14 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 15-16 under 35 U.S.C. 103(a) as being unpatentable over Freedman et al. (US 2011/0206198) in view of Jeffs et al. (US 2014/0143157) and Coon et al. (US 2008/0021762)
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Freedman in view of Jeffs and further in view of Boyer et al. (US 7,415,417)

(2) Response to Argument
A.  	Claims 1-20 do not comply with the written description requirement of 35 U.S.C. 112(a). 
1) Regarding the first limitation of the independent claims 1, 12 and 20, a content monitor of a contact center that, when executed by a first processor, monitors content of a first communication session between a first communication endpoint of a first user and a second communication endpoint of a second user to identify a first topic in the content of the first communication session, the Appellant argues the following:
the features are described in the specification (Br. 8-9); 
the claimed limitations have proper written description because the rejection improperly cites a decision (Br. 9); 
a person of ordinary skill in the art would properly understand and appreciate the meanings of the limitations (Br. 10).    
Examiner respectfully disagrees with these assertions. Regarding argument a), the specification does not adequately describe the claimed invention with sufficient details capable of identifying topics in the content of the communication sessions as claimed in the monitoring step italicized above, and also as required by the subsequent generating step which requires generating questions based on the monitored communication sessions.  In contrast, the specification describes what the content monitor does without describing how it performs the function.  Identifying words from voice media versus gestures from video media, as described in paragraph ¶28 would presumably require distinct technical capabilities, however, the specification fails to provide basic details.  More importantly, the invention does not describe how the invention knows what words or subjects are of interest to monitor (e.g., is there a any content monitor capable of performing the functions (Specification, ¶23), a basic content monitoring device does not automatically output topics as required by the first two limitations.  
Regarding argument b), the Appellant asserts that the Atmel Corp decision was decided under Section 112(f) and is thus inapplicable (Br. 9).  In response, this court decision was not the basis for the rejection, but rather was cited in response to the suggestion that Appellant was not required to describe the claimed features in more detail because “one of ordinary skill would understand and appreciate the monitoring content limitation.” (Non-Final Rejection, p. 4).  Examiner maintains the basis set forth in the rejection, which found that the disclosure had not demonstrated that the inventor had shown possession of the details of particular software or instructions that would implement the functions in question.
Regarding argument c), the Appellant asserts that a person of ordinary skill in the art would properly understand and appreciate the meanings of the limitations… In response, examiner submits that an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. MPEP 2163.02.  The Appellant’s Background of the Invention discusses the need to improve survey responses by asking better questions, and the inventor’s stated approach to asking better questions was “to provide a survey that reflects details of a communication session between two parties. (¶¶4-5).   Here, extracting the details from the communication session (and generating the personalized survey) is a large portion of the asserted improvement for which Appellant seeks protection, so in exchange, the inventor is obligated to adequately describe the invention.
 Regarding the second limitation of independent claims 1, 12 and 20, generating, with the processor, a first survey that includes a dynamically-generated question based on the identified first topic, the Appellant argues that support is shown by reciting any hardware/software survey generator implementation along with descriptions of the types of questions that might be generated by the survey generator (Br. 11, citing paragraph ¶24).  The Appellant further argues, “survey generator 123 generates a survey by incorporating the one or more topics into the survey [and for] example, using the above identified topics, a survey can be generated that contains the following questions: 1) Were you upset that product X was out of stock?” Id.  Examiner submits that these are the intended results of generating the survey rather than the manner with which the process is to be achieved. 
3) Regarding claim 3, the Appellant added new matter with the following amendment: the dynamically-generated question is generated to contain words and a topic identified by the monitoring, and the dynamically-generated question is not selected from a previously drafted question (Br. 12).  In response, the Appellant’s argument reiterates those from the independent claims and does not describe how the invention constructs dynamically-generated questions that is not selected from an at least partially previously drafted question.  Accordingly, for the reasons stated here and above, the rejection should be maintained.


B. 	Claim 13 is indefinite under 35 U.S.C. 112(b).
Regarding the 35 USC § 112(b) rejection of claim 13, Appellant alleges that the claim is definite under Section 112(b) because a person of ordinary skill in the art would understand and appreciate what is claimed when the claim is read in light of the specification (Br. 14).  Claim 13 recites the following: the survey generator, when executed by the second processor, determines whether to incorporate the second topic into the first survey based on a comparison between the first topic and the second topic.
In response, examiner respectfully disagrees because whether to incorporate a 2nd topic or not into a survey depends on the result of a comparison.  No standard for this comparison is described in the disclosure.  There is no general guidance of the relevant considerations, or programming required to make such a determination.  Finally, there are no sufficient examples to suggest to a person of ordinary skill how the comparison should be determined. (MPEP 2773.05 (b) and (g)).  
Specifically, claim 13 further limits the system of claim 12 reciting, incorporating the second topic into the first survey as a second dynamically-generated question based on the comparison.  The immediate question asked to interpret the claim is, “What is the standard for comparison guiding one’s decision for whether to incorporate the topic in the first survey or not?”  The Appellant points to the specification, which describes a determination of similarity or dissimilarity at --¶¶ 35-37, however this merely begs the question, “How is similarity determined?”  The larger example set forth in the specification does not shine a light on the interpretation. The example describes an initial communication session where Product Z is a topic, and a second communication at ¶37 where the exact same topic, Product Z is identified 

C. 	Claims 1-7, 9, 11, 13, and 14 are unpatentable under 35 USC § 103(a) over Freedman et al. (US 2011/0206198) in view of Jeffs et al. (US 2014/0143157).
Regarding claim 1, Appellant argues, that Freedman fails to teach generating... a first survey that includes a dynamically-generated question based on the identified first topic, because Freedman is silent regarding any question that is dynamically-generated based on an identified topic.” (Brief, 15).  
Examiner respectfully disagrees.  Initially, regarding claim interpretation of this limitation, the function occurring is generating a survey, where the result achieved contains a question containing/related to the identified topic.  The fact that the question was dynamically generated, is given little patentable weight, because the process of dynamically-generating questions is not claimed.  The term is described by way of example (See e.g., Specification, ¶30).  
With this interpretation in mind, Freedman discloses “Customer survey 68, such as a Post Call Survey, is generated either in real-time where the customer is requested to answer post call predefined questions or link to a unified resource locator containing such questions, or off-line via the transmission of e-mail messages and the like, subsequent to the termination of the call session between the participants where the customer is being asked to fill out a survey including questions related to the contents and course of the interaction.” at -¶46.  After exchanges about this interpretation and Freedman led to an impasse, Jeffs was cited as additional evidence teaching the narrower construction, in order to advance prosecution.

Appellant asserts that Jeffs does not teach generating... a first survey that includes a dynamically-generated question based on the identified first topic. (Br. 16-17).  On the contrary, Jeffs discloses, identifying specific issues from the customer interaction content, described at ¶13 (also, -¶26-27) and depicted at Fig. 3, Ele. 306, and constructing a survey under Fig. 3, Ele. 308, where three exemplary embodiments of constructing the survey include: 
1), using a previously created surveys under 310; 
2) compiling a series of previously created questions that relate to the identified specific issues of the interaction as in 312, described at ¶14, or 
3), utilizing predefined question-structures (e.g., fill-in the blank questions) that are modified or personalized or based upon the specific issues identified as in 314, described at ¶-15, and in more detail at --¶¶29-31.  

In addition, Appellant argues that the rationale to combine the references is improper because “is silent regarding any combination of references that are combined to teach the claimed limitations of “generating... a first survey that includes a dynamically-generated question based on the identified first topic as recited, in part, by independent claim 1.” (Br. 17).  In response, the rationale expressed in the rejection establishes that one of ordinary skill in the art could have applied the known technique as an improvement, i.e., personalizing survey questions to create a single survey is a known technique, (as evidenced by Jeff) to improve a similar device that sends follow-up surveys after monitoring interactions as in Freedman (MPEP 2143(I)(C).  Additionally, examiner notes that in both references seek to utilize customer interactions by analyzing the voluminous amounts of monitored customer interactions to 

Regarding claim 2, the Appellant argues that the prior art fails to disclose monitoring a second communication session to identify a second topic in content of the second communication session, wherein the second topic is incorporated into the first survey as a second dynamically-generated question included in the first survey prior to presenting the first survey to the first user. (Br. 18).  In response, the Non-Final Rejection dated 07/14/2020 from which the Appeal Brief arises cites Jeffs at ¶13, “identified specific issues at 306 are then used at 308 in order to construct one or more surveys to be sent to the customer that are tailored to the identified specific issues at 306,” and that analysis includes information regarding the customer and the customer’s experience “up to the point of analysis.”  This alludes to the optional combining of the issues across distinct interactions into a single survey based on preference or business needs (Jeffs, ¶13).  Jeffs expressly conveys combining topics from distinct interactions at ¶24:
In embodiments of the system 100, survey content, structure, and delivery is dynamically adapted based upon identified nature or characteristics of an on-going or recently completed customer service interaction or a series of multiple customer service interactions across communication channels.

Regarding claim 3, Appellant argues that Jeffs fails to disclose, “wherein the dynamically-generated question is generated to contain words and a topic identified by the monitoring, and the dynamically-generated question is not selected from a previously drafted question because a pre-defined question structure is not a question generated to contain words and a topic.” (Br. 19).  Examiner respectfully disagrees.  The rejection cites Jeffs, ¶15, where question structures are modified to tailor a question to specific topics or issues identified, e.g., ask about a specific product quality concern in view of the identified issue.  The examiner’s position is that question structures which coincide with Jeffs, Fig. 3, Ele. 314, are distinct from predefined questions, which coincide with Fig. 3, Ele. 312.

Regarding claim 4, Appellant argues that the Final Office Action, p. 10 is silent regarding any second survey that comprises a second dynamically generated question. (Br. 20).  In response, the Applicant’s argument refers to the Final Rejection dated 10/25/2019 instead of the subsequent Non-final Rejection dated 7/14/2020.  The Non-Final Rejection cites ¶40 of -Jeffs, which discusses using survey results to create new surveys.  Examiner notes that Jeffs, Fig. 3, Ele. 310 also represents as scenario where the previously constructed surveys are used to construct new surveys for delivery.

Regarding claim 5, Appellant argues that the prior art fails to disclose monitoring, with the processor, content of a second communication session with the first user after the first communication session ended, wherein the monitoring the content of the second communication session is based on identifying, with the processor, that the first topic is discussed during the second communication session wherein the first survey further includes a dynamically generated question based on the discussion of the first topic during the second communication session.  
Examiner respectfully disagrees.  Freedman discloses monitoring and analyzing all interactions.  However, Freedman also discloses that the analyses include customer call histories and interaction summaries for interactions (Freedman, ¶67-68, when classifying the topics of discussion, “…the system utilizes all relevant information such as meta-data and customer 

Regarding claim 6, Appellant argues that the prior art fails to disclose detecting, by the processor, a conferenced third communication endpoint in the first communication session, wherein the dynamically generated question is generated based on the detection of the conferenced third communication endpoint. (Br. 22).  Specifically, Appellant argues that the prior art is “…silent regarding any detection of a conferenced 3rd communication endpoint.” Id.  To the contrary, Freedman discloses capturing or detecting a conference call in the metadata of an interaction at ¶67 as follows:
Interaction meta-data that includes CTI information 88 details relating to the specific interaction captured by the ICS component 94. Such details could include indications concerning a transferred call, a call on hold, a conference call, and the like…
Here, CTI refers to “computer telephony integration”, which is first mentioned at ¶38, and further described at ¶40.  
As indicated above, the CTI details may include, inter alia, an indication that the call is a conference call, and the way the technology works, as described at ¶40, means that the associated agent IDs and customer IDs in addition to the typical analysis are included in the call analysis.  The Appellant’s acknowledges the indication of a transferred call, but omits the presence of the conference call.

Regarding claim 7, Appellant argues that the prior art fails to disclose wherein the first communication session is transferred, wherein a second topic is discussed with the first user after the transfer, and wherein the first survey includes the second topic. (Br. 23).   In response, the examiner notes that the inclusion of the second topic in the survey is not conditioned upon the second communication being a transferred or conferenced communication—only that the second communication occurs. Paragraph ¶67 of Freedman discloses the interaction metadata including indications that the call was transferred, and thus meets the first wherein clause.  Further, Jeffs discloses that identified issues are used to construct one or more surveys including information regarding the customer and the customer’s experience “up to the point of analysis.” (Jeffs, ¶13).   Also, as remarked above, Jeffs, [24] teaches combining topics of from a series of distinct interactions into a single survey. 

Regarding claim 9, Appellant argues that the prior art fails to disclose monitoring, with the processor and after the first communication session has ended, content of a second communication session of the first user; identifying a second topic in the content of the second communication session; and incorporating, with the processor, the second topic into the first survey in a same dynamically-generated question with the first topic. (Br. 23-24).  Specifically, the Appellant argues that the references are silent regarding incorporating the second topic into the first survey in a same question as the first topic. Id. 
In response, Freedman, ¶38 makes it clear that “[t]he interactions captured can be associated there with each other and with other information already present in the organization…”  The rejection points to the method of achieving this, i.e., the rule-based analysis engine (Fig 2B, Ele. 218) described at ¶43 because it describes the event association feature 

Regarding claim 11, Appellant argues that the prior art fails to disclose that the dynamically generated question is generated using words and a subject matter identified by the monitoring of the content. (Br. 24).  In response, the rejection highlights two figures that emphasize processes discussed in reference to claim 1.  First, Figure 3 of Freedman depicts monitoring and capturing interaction data used to produce customer surveys.  Second, Figure 1 of Jeffs highlights the speech recognition and analytics elements, which are used to identify specific words and issues as claimed in the process described above in connection to Fig. 3, Ele. 306 and 314,–that is, “utilizing predefined question-structures (e.g., fill-in the blank questions) that are modified or personalized or based upon the specific issues identified as in 314, described at ¶15,” as explained above.  

Regarding claim 13, Appellant argues that the prior art fails to disclose incorporating the second topic into the first survey as a second dynamically-generated question based on the comparison (Br. 24-25).  In response, as discussed above regarding claim 9, Freedman, -¶43, discloses the event association feature capable of associating data items from separate interactions as being related.  In addition to this evidence of connection across interactions, Jeffs, 

Regarding claim 14, Appellant argues that Freedman is limited to discussing call transfer data in general and is silent regarding any 2nd communication session corresponding to a communication established in response to the first communication session being transferred or conferenced. Id.  In response, the Appellant’s argument implies that the claim interpretation requires a survey question asking why the call was transferred or conferenced, however this feature is not claimed.  Instead, the first limitation of the claim merely requires monitoring the content of the second communication, which happens to have been established in response to being transferred or conferenced.  That being said, as quoted in the discussion of claim 6 above, paragraph ¶67 of Freedman discloses the interaction metadata including indications that the call was transferred or a conference call, and thus meets the first claim limitation.   Likewise, the second limitation does not explicitly require the question of why the call was transferred or conferenced.  Rather, the claim is directed to a resulting question of why the second communication was established.  Freedman ¶46 discloses this since it discloses asking the customer questions related to the contents and the course of the interaction for each interaction.

D.	Claim 8 is unpatentable under 35 USC § 103(a) over Freedman et al. (US 2011/0206198) in view of Jeffs et al. (US 2014/0143157) and Ganesh et al. (US 2014/0337098).
Regarding claim 8, the Appellant argues, “a non-response to a survey question cannot be said to teach or suggest ‘a non-response of the first user during the first communication session, wherein the dynamically-generated question is generated based on the detection of the non-response’ because, for example, a survey question does not teach or suggest a first communication session.” (Br. 27).  
Examiner respectfully disagrees.  In response, Ganesh describes a system and method using a portable device to conducting a survey about the customer’s current and past experiences during a checkout process at a retailer location.  Thus, the communication session is two-fold; it’s been held in the store and via the portable device.  Further, Ganesh discloses, “The survey content may have been preselected or may be dynamically selected based on any number of factors including, but not limited to, recognition of items being scanned for purchase or return during checkout process, responses to previously pushed survey content, historical purchasing patterns of the consumer, time of day, etc.” (Ganesh, ¶6).  Accordingly, when Ganesh at -¶17 notes that “non-responses” to survey questions are regarded as survey content, it conveys that the customer’s non-response in a past survey can impact their current survey. 


E.	Claims 10, 18, and 19 are unpatentable under 35 USC § 103(a) over Freedman et al. (US 2011/0206198) in view of Jeffs et al. (US 2014/0143157) and Brandt et al. (US 8,634,534).
Regarding claim 10, the Appellant argues that the cited prior art fails to disclose the features of claim 10.  Appellant argues that the rejection is generally silent regarding both claim limitations (Br. 31-32).   
In response, the first limitation of the claim recites, monitoring with the processor content of a second communication session including the first user that occurs after the premature disconnect.  The rejection responds by noting that Freedman monitors all communications including follow up communications in the methods established in claim 1.  
The second limitation of the claim recites identifying a second topic that is related to the premature disconnection.  In response, at page 19, the rejection finds that while Freedman captures and identifies the topics from all interactions, it does not name the topic labeled in the descriptive sense or specifically mention the issue of premature disconnections.  However, Brandt discloses methods for identifying a reason for a premature disconnection, by tracking call profile data which describes factors likely to cause or be connected to a terminated call in the citation, col. 9, lines 48-62, and by more directly asking questions about the user experience that led to a premature disconnection in the citation, col. 18, lines 5-8.  

Regarding claim 18, the Appellant argues that the prior art fails to disclose any of the features of claim 18 because “Brandt is silent regarding determines the dynamically-generated question based on the detection of the at least one of the call conferencing and the call transfer.” (Br. 33).  In response, the rejection cites Freedman, ¶67 discloses maintaining an indication that course of the interaction including the need for conferencing or transfer e.g., to another agent or department.  
The rejection additionally cites Brandt, (col. 13, lines 15-27), which describes an example where a transfer may be used in the event of a call failure. The user, (i.e., second device) is transferred to an automatic attendant, which notifies the user of the interruption in connection.  In the described situation, this type of event is associated with a need to gauge the customer’s experience or response to the company’s performance, and the rules are configured as such. As noted, Brandt also contemplates the need to include these types of details when survey the user about their experience.  

Regarding claim 19, the Appellant argues that the prior art fails to teach the cited prior art is silent regarding any survey generator that, when executed by the second processor, incorporates information of why the first communication session was prematurely disconnected into the first survey as a second dynamically-generated question. (Br. 34).  Appellant asserts that recording circumstances around a premature disconnection and asking questions (i.e., surveying) about an experience that led to a call failure is silent regarding the limitation.  
In response, claim 12 establishes the incorporation of issues and topics captured and determined from all interactions up to a point into the survey questions, to include a second communication session.  The rejection further cites Brandt which teaches, in pertinent part, the 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Conferees:

/AMANDA C ABRAHAMSON/RQAS, OPQA     
                                                                                                                                                                                                   
Jerry O’Connor     /GJOC/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.